Response to Applicant’s Arguments
	Applicant’s arguments filed 7/15/2022 have been fully considered, and they are persuasive.
				Reason for Allowance
The following is an examiner’s statement of reasons for allowance: defining a field comprising fluid parameter values for the fluid, the fluid parameter values comprising fluid velocity values and pore pressures; defining a plurality of objects comprising the porous medium at locations within the field; and determining a first set of motion parameter values for the fluid using only a grid-based solver based on representations of buoyancy forces and representations of drag forces; determining a second set of motion parameter values for the plurality of objects based at least in part on the field using only a particle-based solver different from the grid-based solver based on the representations of the buoyancy forces and the representations of the drag forces; and iteratively coupling the plurality of objects to the fluid based on the first set of motion parameter values and the second set of motion parameter values., wherein the iterative coupling comprises Newtonian iteration of the particle-based solver and the grid-based solver for: a specified number or iterations per time step, or until a pressure change or velocity change per iteration falls below a convergence threshold value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616